06/30/2021
                IN THE COURT OF APPEALS OF TENNESSEE
                            AT NASHVILLE
                               November 16, 2020 Session

                    JAMES JUSTICE v. ELIZABETH HYATT

                    Appeal from the Circuit Court for Giles County
                      No. 16-CV-11690 David L. Allen, Judge
                      ___________________________________

                            No. M2019-02105-COA-R3-CV
                        ___________________________________


Two cars collided at a four-way stop. One driver filed a personal injury action against the
other. At trial, the two sides presented conflicting descriptions of the accident. The jury
found the defendant driver was not at fault. And the trial court, as thirteenth juror, approved
the jury verdict. Because the jury verdict is supported by material evidence, we affirm.

  Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed

W. NEAL MCBRAYER, J., delivered the opinion of the court, in which FRANK G. CLEMENT,
JR., P.J., M.S., and ANDY D. BENNETT, J., joined.

Drew Justice, Murfreesboro, Tennessee, for the appellant, James Justice.

Nathan E. Shelby and Jordan K. Gibson, Nashville, Tennessee, and Jeffrey Kohl,
Oklahoma City, Oklahoma, for the appellees, Elizabeth Hyatt and Mid-Century Insurance
Company.


                                         OPINION

                                              I.

       James Justice and Paul Bradley spent the day of the accident looking at real estate
investment opportunities around Giles County. The two men had been friends for over 20
years. As they were passing through Pulaski, Tennessee, they came to a four-way stop.
Mr. Justice was driving his pickup truck that day with Mr. Bradley in the passenger seat.
According to the two men, Mr. Justice stopped at the intersection and looked both ways.
Seeing no other vehicles, he then proceeded forward. When he was about halfway through
the intersection, he spotted an approaching car to his right. Mr. Justice claimed that the
car, a white SUV, “slowed down and then . . . sped up and crashed into us.”

       According to Mr. Justice, “[w]e spun around on impact.” Meanwhile, the SUV
continued traveling forward for another 40 or 50 feet before also stopping. He also
presented diagrams depicting the point of impact and the final resting position of both
vehicles.

       His passenger, Mr. Bradley, echoed Mr. Justice’s description of the accident.
Mr. Bradley confirmed that the truck was already in the intersection when a large SUV
appeared to his right. And the SUV “just rolled through” the stop sign and “seemed to
accelerate.” As he recalled, “I was looking right at the grille.” Mr. Bradley claimed that
the front of Ms. Hyatt’s vehicle collided with the passenger side of Mr. Justice’s truck.

        Immediately after the accident, Mr. Justice checked on the other driver. He claimed
that the driver, Elizabeth Hyatt, freely admitted liability for the accident. She told him, “it
was my fault, I’m sorry, I was looking at that house that’s painted two colors. I didn’t see
you. It was my fault.” And she repeated this statement several times. Again, Mr. Bradley
corroborated his story.

       Later, Mr. Justice filed this personal injury action against Ms. Hyatt. He maintained
that Ms. Hyatt’s negligence—specifically, her failure to stop and look before entering the
intersection—caused the accident. In his view, there was nothing he could have done to
avoid the collision.

      Ms. Hyatt’s recollection diverged from Mr. Justice’s narrative on several key points.
A long-time resident in the area, Ms. Hyatt was intimately familiar with this intersection.
And she distinctly remembered coming to a full stop at the four-way stop. She looked both
ways and “did not see any traffic anywhere.” She remembered noticing a nearby house
when she stopped, but denied being distracted when driving.1 Still, she never saw
Mr. Justice’s vehicle before impact.

       As Ms. Hyatt described it, “the whole thing happened very quickly.” She heard a
noise and her car died. When Mr. Justice came to check on her, she was trapped in the car.
The door was jammed. And she assured the jury that her apology was never intended as
an admission of fault. She said she was sorry “because that’s just the type of person I am.”

       Both sides submitted pictures of the damage to their vehicles. Each driver claimed
the location of the damage supported his or her description of the accident. According to

       1
        The police officer who investigated the accident testified by deposition. He had no independent
memory of the accident or talking with the drivers. But he agreed that his incident report noted that
Ms. Hyatt was distracted. Ms. Hyatt categorically denied ever speaking to the officer that day.
                                                  2
Ms. Hyatt, her car’s damage was on the left front side while Mr. Justice’s truck sustained
damage primarily to the front. Mr. Justice disagreed with her assessment, pointing out the
damage to his truck’s right-front-quarter panel.

         After hearing the testimony and viewing the exhibits, the jury found that Ms. Hyatt
was not at fault. So the trial court issued a defense judgment. Mr. Justice moved for a new
trial, arguing, in part, that the jury’s verdict was against the weight of the evidence. The
trial court independently reviewed the evidence and, as thirteenth juror, approved the
verdict.

                                              II.

       The sole issue on appeal is whether there is material evidence to support the jury
verdict. See Tenn. R. App. P. 13(d). In a material evidence review, we do not reweigh the
evidence or re-evaluate witness credibility. Grissom v. Metro. Gov’t of Nashville,
Davidson Cty., 817 S.W.2d 679, 684 (Tenn. Ct. App. 1991). That is the jury’s province.
Ferguson v. Middle Tenn. State Univ., 451 S.W.3d 375, 383-84 (Tenn. 2014). Our task is
to ascertain whether the record contains any material evidence to support the jury’s finding.
Kelley v. Johns, 96 S.W.3d 189, 194 (Tenn. Ct. App. 2002).

       Whether evidence is material has nothing to do with its weight. Id. “Material
evidence” is evidence “which must necessarily enter into the consideration of the
controversy and by itself, or in connection with the other evidence, be determinative of the
case.” Meals ex rel. Meals v. Ford Motor Co., 417 S.W.3d 414, 422 (Tenn. 2013) (quoting
Knoxville Traction Co. v. Brown, 89 S.W. 319, 321 (Tenn. 1905)). We take the strongest
legitimate view of the evidence supporting the verdict, including all reasonable inferences,
assume the truth of the supporting evidence, and discard all countervailing evidence.
Crabtree Masonry Co. v. C & R Constr., Inc., 575 S.W.2d 4, 5 (Tenn. 1978). If there is
any material evidence to support the verdict, we must affirm. Id.

        The evidence of fault at trial was conflicting. Both drivers maintained that they
followed the rules of the road that day. See Tenn. Code Ann. §§ 55-8-128 (2020) (right of
way at intersections), 55-8-130 (2020) (right of way at the entrance of a through highway),
55-8-149 (2020) (stop signs). And they exercised due care. See Nash-Wilson Funeral
Home, Inc. v. Greer, 417 S.W.2d 562, 565 (Tenn. Ct. App. 1966). “Reconciling apparently
conflicting testimony and evaluating the witnesses’ credibility are, in the first instance, the
jury’s responsibilities.” Grissom, 817 S.W.2d at 683; see White v. Seier, 264 S.W.2d 241,
243 (Tenn. Ct. App. 1953) (refusing to set aside the jury’s liability determination in a tort
action based on conflicting evidence). The jury was free to believe one witness and
disbelieve another. See Ferguson, 451 S.W.3d at 383 (“The jury can disregard the
testimony of a witness it does not find to be credible.”).


                                              3
       We conclude that this record contains material evidence in support of the jury
verdict. Ms. Hyatt denied being distracted. And she provided a reasonable explanation for
her apology. Based on Ms. Hyatt’s testimony, the jury could reasonably find that she
stopped, looked both ways, and only entered the intersection after verifying that the coast
was clear. The jury could also have determined that the location of the damage to both
vehicles tended to support Ms. Hyatt’s account of the accident.

       For the most part, Mr. Justice’s arguments are based on countervailing evidence that
the jury was free to disregard. See id. He also argues that the only reasonable inference
from the location of the damage to the vehicles and the resting positions of the cars is that
Ms. Hyatt was at fault. But Ms. Hyatt offered a different viewpoint. And we will not
second-guess the jury’s evaluation of conflicting evidence. Id.

         Lastly, Mr. Justice contends that Ms. Hyatt admitted liability when she testified that
she never saw his truck before the accident. In his view, this can only mean that she was
not keeping a proper lookout. See Harris v. Miller, 144 S.W.2d 7, 9 (Tenn. Ct. App. 1940)
(“It is the duty of the driver of an automobile to keep a diligent lookout ahead and to see
all that comes within the radius of his line of vision, both in front and to the side.”). We
disagree. Mr. Justice’s theory requires the jury to assume his truck was already in the
intersection when Ms. Hyatt arrived. To the contrary, a reasonable juror could conclude
that Ms. Hyatt arrived first, and that Mr. Justice’s truck was not in her line of vision when
she entered the intersection.

                                             III.

       Because there is material evidence to support the jury verdict, we affirm.


                                                       s/ W. Neal McBrayer
                                                    W. NEAL MCBRAYER, JUDGE




                                              4